Citation Nr: 0808397	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for peripheral 
neuropathy secondary to service-connected scoliosis of the 
dorsal and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
February 1975 and June 1977 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for Hepatitis C 
and peripheral neuropathy.  In September 2006, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board video conference hearing at the RO.  A transcript of 
the hearing is of record.

The Board remanded this case for additional development in 
December 2006.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence shows the veteran's 
Hepatitis C is not related to his service.

2.  The preponderance of the evidence shows the veteran's 
peripheral neuropathy is not secondarily related to his 
service-connected scoliosis of the dorsal and lumbar spine 
disability, or directly related to service.




CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).

2.  Peripheral neuropathy was not proximately caused by a 
service-connected disability and was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2002 and April 2003.  The RO provided 
the appellant with notice pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in January 2007, subsequent to the 
initial adjudication.  While the last notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an October 2007 
supplemental statement of the case, following the provision 
of notice. The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  The appellant argued that 
the opinion of a June 2007 VA examiner, who noted that he had 
reviewed the Computerized Patient Record System (CPRS) was 
prejudicial to the veteran, as the evidence reviewed was not 
of record.  The examiner did not rely on any information that 
was not of record as a basis for his medical opinion, 
however, and no prejudice has been shown to result from 
considering the medical opinion.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C

The veteran seeks service connection for Hepatitis C.  He 
testified that he had surgery in 1975 to remove his appendix 
but did not know if he received a transfusion.  He also 
reported on a September 2002 VA examination report that he 
was bitten by another person in service.  He denied any 
intravenous drug use.

The risk factors for Hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various percutaneous 
exposures such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes, or razor blades. 
Veterans Benefits Administration (VBA) All Station Letter 98-
110 "Infectious Hepatitis" (November 30, 1998).

VA medical records dated from 2002 to 2007 show current 
diagnoses of Hepatitis C.  A September 2002 VA examination 
report further notes that the veteran has had abnormal liver 
function tests since the 1980's.

Service medical records are negative for any findings.  Some 
events support possible percutanuous exposure, such as 1978 
reports of the veteran being struck in the head and having a 
bleeding ear.  The hearing testimony also refers to a 
possible blood transfusion during a surgery in service.  The 
veteran was referred for rehabilitation treatment for using 
opiates in 1978, but reported that he did not take the drugs 
by needle.

As the record shows a present diagnosis of Hepatitis C and 
possible percutaneous exposure in service, the determinative 
issue is whether there is a relationship between these.

A June 2007 VA examination report shows the claims file was 
reviewed in depth.  The examiner noted the veteran's reports 
of being bitten by another person in 1978.  The examiner also 
noted the veteran denied ever knowingly receiving a blood 
transfusion.  On review of the records, the examiner found 
that there was no evidence of treatment for or diagnosis of 
Hepatitis C in the service records.  He found that there were 
no abnormalities noted in regards to the veteran's liver or 
Hepatitis on the discharge physical examination.  There also 
was no evidence or treatment of a human bite in any of the 
reviews.  The veteran was referred to the Community Drug and 
Alcohol Center in 1978, however.  A February 1988 post-
service discharge summary also showed a primary diagnosis of 
heroin dependence with secondary cocaine dependence, 
Dilaudid, and alcohol dependence.  The examiner found that it 
was not at least as likely as not that the veteran's 
Hepatitis C was caused by disease or injury during military 
service.  The examiner noted that the most common risk factor 
for Hepatitis C was intravenous drug use and, prior to 1992, 
blood transfusions.  Additional risk factors included needle 
sticks among health care workers, and tattooing and body 
piercing.  The examiner stated that he could find no etiology 
for the veteran's Hepatitis C and definitely no connection to 
any disease or injury during service.

The negative evidence in this case outweighs the positive.  
While the veteran had a bleeding ear in service and reported 
that he was bitten by someone, the record shows no medical 
evidence of in-service incurrence of Hepatitis C and no 
medical evidence after service relating the present diagnosis 
to service.  It also is worth noting that the veteran had a 
cocaine habit reported in 1988, which if taken intranasally, 
is a recognized risk factor for Hepatitis C.

Although the veteran has argued that his current Hepatitis C 
is related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's Hepatitis C and service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for Hepatitis C; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Peripheral neuropathy

The veteran seeks service connection for peripheral 
neuropathy as secondary to his service-connected scoliosis of 
the dorsal and lumbar spine.

In addition to service connection on a direct basis, service 
connection can be granted on a secondary basis.  Except as 
provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

The medical evidence shows findings of neuropathy starting in 
2001.

The medical evidence, however, shows that the veteran's 
neuropathy is not related to his service-connected scoliosis 
of the dorsal and lumbar spine.  A February 1988 private 
medical record shows a medical history of scoliosis with 
radiculopathy.  A September 1988 VA neurological examination 
report shows complaints of back pain going down to the hips, 
thighs, and feet with some feelings of pins and needles in 
the legs and feet.  The examiner's impression was that the 
veteran's history was suggestive of radicular involvement 
because of the atypical radiating pain, possible L5 and S1, 
which might be due to prolapsed disc or some syndrome.  An 
electromyographic (EMG) study was scheduled.  The EMG report 
was normal; there was no electrophysiological evidence of 
lumbosacral radiculopathy.

An August 2001 VA examination report shows complaints of 
tingling and numbness in the toes.  The examiner noted that 
the veteran had diabetes for a number of years.  There was no 
past history of neurologic problems, except possibly for some 
seizure disorder that the veteran had when he was a young 
man; but he had not had this for a long time and was not on 
any medication for it.  The examiner noted that the EMG study 
did not show lumbosacral radiculopathy but that there was 
evidence of polyneuropathy consistent with the history of 
diabetes.  VA medical records dated from January 2002 to May 
2002 show further diagnoses of diabetic neuropathy.

A February 2003 VA examination report shows the veteran 
reportedly was diagnosed with diabetes in 1995 and complained 
of numbness and tingling in his feet, as well as chronic neck 
and back pain.  He was presently taking medication for 
diabetic neuropathy but did not think that it helped.  On 
neurological evaluation, deep tendon reflexes were hypoactive 
to absent.  Sensory examination for primary nodalities 
revealed a very slight decrease in light touch distally in 
both feet to the base of the toes.  Pinprick, vibratory 
sense, and position sense were intact.  It was the examiner's 
impression that the veteran had a very mild distal 
symmetrical polyneuropathy, probably from his diabetes.  The 
veteran reportedly was careful about diabetic foot care and 
attended the foot clinic at the local VA Medical Center.  He 
was wearing special shoes and knew how to take preventive 
measures to care for his feet.

Private medical records dated in 2005 were obtained 
documenting injury to the knee, hip, and back, but were 
negative for any findings related to peripheral neuropathy.  

The preponderance of the evidence shows the veteran's 
peripheral neuropathy is not related to his service-connected 
scoliosis of the dorsal and lumbar spine but, rather, to his 
non-service connected diabetes.  Although the veteran has 
argued that his current peripheral neuropathy is related to 
his service-connected back disability, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that there is no 
relation between the veteran's peripheral neuropathy and the 
service-connected back disabilities.  Competent medical 
experts make this opinion and the Board is not free to 
substitute its own judgment for those of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Although the veteran primarily asserts service connection on 
a secondary basis, service connection on a direct basis also 
is not warranted under 38 C.F.R. § 3.303.  The service 
medical records are negative for any findings of peripheral 
neuropathy.  There is no evidence of chronic symptomatology 
from service or during the 23 years before peripheral 
neuropathy was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

The preponderance of the evidence is against the service 
connection claim for peripheral neuropathy secondary to 
scoliosis, dorsal spine, and lumbar spine disabilities; there 
is no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.




ORDER

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for peripheral neuropathy 
secondary to service-connected scoliosis, dorsal, and lumbar 
disabilities is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


